1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
       CAROL ANN WILSHUSEN,                          Case: 2:18-CV-01813-MCE-AC
11
12
                    Plaintiff,                       ORDER
           v.
13
       SUPERIOR COURT OF CALIFORNIA,
14     COUNTY OF NEVADA; COUNTY OF
       NEVADA; and Does 1-10, Inclusive,
15
                    Defendants.
16
17
18                                          ORDER
19
            Pursuant to F.R.CIV.P.41(a)(1), this action is hereby ordered dismissed with
20
     prejudice, each party to bear their own attorneys’ fees and costs. The Clerk of
21
22   the Court is directed to close this case.

23          IT IS SO ORDERED.
24
     DATED: November 13, 2019
25
26
27                                               _______________________________________
                                                 MORRISON C. ENGLAND, JR.
28
                                                 UNITED STATES DISTRICT JUDGE


                                                 1

     Joint Stipulation for Dismissal                     Case: 2:18-CV-01813-MCE-AC
